Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shereyk (US 5,851,097).  Shereyk discloses an integrally molded fastening clip (10) for securing to a component (W).  In the embodiment shown in Fig. 3 the fastening clip comprising two equally spaced retaining legs (120) extending from a beveled lead-in nose (112) with each having a flexible root connected with an outwardly-extending angled extension beam connected to a central pedestal (110) along a central axis where the central beam extends from a tip of a lead-in nose; two equal length angled retaining beams (130) which define a V-shape extend from the central beam at a location spaced from the lead-in nose for exerting a force to the  component; and wherein the bevel of the lead-in nose would function to guide the clip into the hole without crushing.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shereyk as applied to claims 1-4 above, and further in view of Cooley (US 7,549,830).  Shereyk does not disclose the fastening clip to include inwardly canted ramps at the ends of the angled extension beams nor an annular sealing collar.  Cooley discloses a fastening clip similar to Shereyk but which further includes an inwardly canted ramps and the ends of extension beams (24) and an annular collar (20) with an annular seal (20a).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the fastening clip of Shereyk with inwardly canted ramps at the ends of the extension beams and with an annular collar with an annular seal as disclosed in Cooley because both Shereyk and Cooley are from the same field of endeavor where the combination would yield predictable results.


Allowable Subject Matter
Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-14 and 16-18 are allowable.


Response to Remarks
Applicant’s remarks have been considered but are moot in light of the new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rapata (US 3,093,874) and Sugiura (US 5,191,513) are cited to show fastening clips with a central beam extending to form a lead-in nose and where two retaining legs are extend from a central axis at the lead-in nose.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677